-Case 1:19-mj-02042-JS Document 1 Filed 07/26/19 Page 1 of 6 PagelD: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of New Jersey
United States of America )
v. )
CRISTINA GODINEZ ) Case No.
) 19-MJ-2042 (JS)
)
)
= = )
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 22, 2019 through July 25, 2019 in the county of Burlington in the
District of New Jersey , the defendant(s) violated:
Code Section : Offense Description
Title 21, United States Code, Conspiracy to Distribute or Possess with Intent to Distribute One Kilogram or
Sections 841{a}(1) and 841(b)(1) More of Heroin, a Schedule ! Substance (See Attachment A)

(A), in violation of Title 21, United
States Code, Section 846.

This criminal complaint is based on these facts:

See Attachment B

@ Continued on the attached sheet.

STrudue

Complainant's signature

Special Agent Brian Trudel, HSI

 

Printed name and title

Sworn to before me and signed in my presence.

=

Judge's signature

City and state: Camden, New Jersey Hon. Joe! Schneider, U.S. Magistrate Judge

 

Printed name and title
‘Case 1:19-mj-02042-JS Document 1 Filed 07/26/19 Page 2 of 6 PagelD: 2

Attachment A

On or about July 22, 2019 through July 25, 2019 in Burlington County, in the District of
New Jersey and elsewhere, defendant
CRISTINA GODINEZ
did knowingly and intentionally conspire and agree with others, known and unknown, to distribute
and to possess with intent to distribute one kilogram or more of a mixture and substance containing
a detectable amount of heroin, a Schedule I controlled substance, contrary to Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(A), in violation of Title 21, United States Code, Section

846.
Case 1:19-mj-02042-JS Document 1 Filed 07/26/19 Page 3 of 6 PagelD: 3

CONTENTS APPROVED

UNITED STATES ATTORNEY

/s/ Martha Nye
BY:

 

MARTHA NYE
Assistant U.S. Attorney

July 26, 2019
Date:
Case 1:19-mj-02042-JS Document1 Filed 07/26/19 Page 4 of 6 PagelD: 4

ATTACHMENT B

I, Brian Trudel, am a special agent with the Department of Homeland Security, Homeland
Security Investigations (HSI). I have knowledge of the facts set forth below as a result of my
participation in this investigation as well as from my review of reports from, and discussions
with, other law enforcement personnel. Where statements of others are related herein, they are
related in substance and in part. Because this affidavit is being submitted for limited purpose of
obtaining a federal criminal complaint, I have not set forth each and every fact that I know
concerning this investigation. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

1.

On July 22, 2019, law enforcement officers received information from a confidential
source (“C/S”) that a Hispanic female, later identified as ALBA LILIA DIAZ, with
alleged associations to a criminal enterprise, would be in the Mount Laurel, NJ area in the
afternoon for the purpose of providing a sample of heroin to the C/S.

The C/S has previously and repeatedly provided reliable information to law enforcement
officials about narcotics trafficking activities.

The C/S also told law enforcement officers that the exchange would take place in the
vicinity of the Super 8 Hotel, located at 560 Fellowship Road, Mount Laurel, New Jersey
08054. The C/S also stated that the Hispanic female would be staying at the Super 8
Hotel.

At approximately 3:58 p.m. on July 22, law enforcement officers observed DIAZ exit the
Super 8 Hotel and enter a Grey Honda sedan operated by the C/S. DIAZ and the C/S
drove to and entered the Miller Ale House located at 554 Fellowship Road, Mount
Laurel, NJ 08054. Later, DIAZ and the C/S departed the Miller Ale House and returned
to the Super 8 Hotel, where DIAZ exited the car and entered the hotel. The C/S left
shortly after.

The C/S told law enforcement officers that, during the July 22 meeting, DIAZ provided a
sample of heroin to the C/S. The C/S also stated that DIAZ informed the C/S that she was
in possession of fifteen kilograms of heroin in Chicago, IL and was willing to sell the
heroin to the C/S for $54,000 United States currency per kilogram.

Later on July 22, 2019, the C/S told law enforcement officers that a female associate of
DIAZ, later identified as Cristina GODINEZ, was driving the heroin from Chicago, IL to
the Mount Laurel, NJ area and would arrive on Thursday, July 25, 2019,
Case 1:19-mj-02042-JS Document1 Filed 07/26/19 Page 5 of 6 PagelD: 5

10.

11.

12.

13.

14.

On July 24, 2019, the C/S confirmed to law enforcement officers that GODINEZ would
be in the Mount Laurel, NJ area in the afternoon of Thursday, July 25, 2019. The C/S
stated that GODINEZ would exchange the 15 kilograms of heroin for $54,000 per
kilogram. The C/S also stated that the exchange would take place in the vicinity of the
same Super 8 Hotel in Mount Laurel, NJ where GODINEZ would also be staying.

On July 25, 2019, at approximately 2:08 p.m., law enforcement officers conducting
surveillance observed a Grey Nissan Minivan with Illinois registration Q17-2576 in the
area of the Super 8 Hotel parking lot. Surveillance officers observed two Hispanic
females exit the van with two duffel bags and enter the Super 8 Hotel. The females were
later identified as GODINEZ and DIAZ.

At approximately 3:57 p.m., GODINEZ exited the Super 8 Hotel and entered a Grey
Honda sedan operated by the C/S. GODINEZ and the C/S drove to a Starbucks located
at 550 Fellowship Road, Mount Laurel, New Jersey 08054.

At approximately 4:00 p.m., law enforcement officers observed GODINEZ and the C/S
exit the grey Honda sedan, enter the Starbucks, and sit in the outside area. Shortly
thereafter, GODINEZ and the C/S left the Starbucks and entered the Grey Honda sedan.
They then drove back to the Super 8 Hotel.

When GODINEZ and the C/S returned to the Super 8 Hotel, surveillance officers
observed the C/S exit the car and greet DIAZ, who appeared to be carrying a heavy gym
bag. Both the C/S and DIAZ, still carrying the gym bag, entered the grey Honda sedan,
and the C/S began to drive out of the parking lot.

The officers observed the grey Honda sedan park in the Aloft Hotel parking lot located at
558 Fellowship Road, Mount Laurel, NJ 08054. The C/S exited the vehicle, opened the
back door, and removed the gym bag that DIAZ placed in the back seat. The C/S then
opened the trunk, placed the gym bag inside, and closed the trunk.

Al this time, the C/S informed law enforcement officers that the kilograms of heroin were
inside the grey Honda. Armed with that information, the officers approached the vehicle
and the occupants and removed and searched the gym bag. The search revealed 17
compressed similarly-shaped objects wrapped in cellophane shrink wrapping, which
weighed approximately 15,942 grams, The objects were field tested and yielded positive
results for heroin.

The officers placed GODINEZ and DIAZ under arrest. The officers advised GODINEZ
and DIAZ of their Miranda rights, after which they gave written and verbal consent to
Case 1:19-mj-02042-JS Document 1 Filed 07/26/19 Page 6 of 6 PagelD: 6

search their personal belongings, hotel rooms, cellphones and vehicle. GODINEZ
admitted to the officers that she knew that she was transporting drugs to New Jersey and
believed the drugs to be heroin. GODINEZ believed that DIAZ would pay her $100,000
to drive the heroin to New Jersey. GODINEZ also told the officers there was a false
compartment in the Grey Nissan Quest in the center dash area which the officers found
and photographed.
